Exhibit 99.4 Feldman Financial Advisors, Inc. 1, NW · SUITE 840 WASHINGTON, DC20036 (202) 467-6862 ·FAX (202) 467-6963 June 15, 2010 Boards of Directors Heritage MHC Heritage Financial Group 721 North Westover Boulevard Albany, Georgia 31707 Members of the Board: Heritage Financial Group (“Heritage”) has requested an opinion from Feldman Financial Advisors, Inc. as to any potential economic value of the liquidation account in Heritage Financial Group (the “Company”) and the associated liquidation account in HeritageBank of the South (the “Bank Liquidation Account”) as set forth in the Amended and Restated Plan of Conversion and Reorganization of Heritage MHC adopted by the Board of Directors of the Company. In the event of the liquidation of HeritageBank of the South (the “Bank”), the right of the holdersof rights to the liquidation account of the Company and their associated right to obtain a paymentdirectly from the Bank in the event the Company lacks sufficient net assets to make distributionsin satisfaction of such holders’ rights in the liquidation account in the Company, pursuant to theAmended and Restated Plan of Conversion and Reorganization of Heritage MHC, do not haveany economic value at the time of the merger of Heritage Financial Group into the Companyupon completion of the conversion and reorganization. Sincerely, Feldman Financial Advisors, Inc.
